DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks filed 11/17/2022 with respect to the rejection(s) under 35 U.S.C 103 have been fully considered and are persuasive in that the previously applied art does not disclose dividing the radar detection area into the particular zones as claimed.  However, upon consideration of the amended language and the zone division of the invention in general, new ground(s) of rejection are made under 35 U.S.C. 112(b) because the metes and bounds of the claims concerning this division cannot be determined.
The amended wording is also found to encompass subject matter which is not described in the original disclosure and rejections under 35 U.S.C. 112(a) are applied accordingly.
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 contains a typographical error, “predetemlined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a “radar module apparatus” comprising “a radar transceiver module” comprising antennas configured to transmit and receive signals into/from a “radar detection area”.  The claim then indicates “wherein the radar detection area is divided into multiple zones including at least one mounting offset zone, at least one safety zone, and at least one braking zone” and defines two of these “zones”, (mounting offset, safety) each comprising a particular “distance”.  The metes and bounds of the claim cannot be determined because it is not clear in what way or extent these “zones” or the division thereof limit the claimed radar module apparatus.   The claim requires the antennas be “configured to” transmit and receive into an area divided into these zones, but the “zones” do not appear that they would impose any limitation on the antennas of the “radar module apparatus” and no such limitation is found to be described by the specification.  Is a limitation to the antennas the intent?  The “zones” (or division thereof) are not otherwise tied to any structure of the apparatus but instead appear to be merely descriptive of theoretical ranges relative to a system vehicle where the antennas would transmit/receive to/from, i.e. once the “radar module apparatus” is installed on a system vehicle in an intended manner.  It is further noted that the zones are defined with respect to “a front radar module” and/or a “rear radar module”, neither of which are part of the claimed invention.  Similarly, the “system vehicle” is not part of the claimed radar module apparatus but instead (per the preamble) is merely associated with an intended use of the radar module apparatus.  None of the claimed distances which define the “zones” exist unless the claimed radar module apparatus is installed on a given system vehicle. How then does a division of the radar detection area into the specified zones limit the “radar module apparatus” itself, being an entity independent from the system vehicle and environment in which it operates?   It is separately contemplated that “wherein the radar detection area is divided…” may be alternatively be interpreted as a method step, where “is divided” is an action rather than a description.  If such is the intent, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. In either case, what element of the radar module apparatus provides this zone division?  How do the “zones” (or “distances” as defined in the claim) in practice impose a limitation on the “radar module apparatus” itself?  
Finally, concerning the amended language of claim 1 defining “the mounting offset zone”, the claim requires that the mounting offset zone comprises a mounting offset distance, but then that this mounting offset distance is defined as: “a distance from a portion of an installation position of a front radar module to a portion of a front edge of the system vehicle” and/or “a distance from a portion of an installation position of a rear radar module to a portion of a rear edge of the system vehicle”.   Therefore, one option through the use of “and/or” is that the “mounting offset distance” is “defined” as both of these distances, which clearly are different measurements. It is not clear what it means for a “distance” to be “defined” as two different distances. The language is indefinite. The same issue arises for the definition of the “safety zone”, allowing for the scenario where the safety zone distance is defined as both a distance from an edge portion of the defined front mounting offset zone to a predetermined stop line, and a distance from an edge portion of the rear mounting offset zone to the predetermined stop line.
Claims 3-16 depend on claim 1 and are likewise indefinite. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning the amended language of claim 1 defining the “mounting offset zone” and “safety zone”, the language as presented employing multiple “and/or” options creates conflicting scenarios, e.g. where the mounting offset zone is a front mounting offset zone, i.e. from a portion of an installation position of a front radar module to a portion of a front edge of the system vehicle (with no rear mounting offset zone), but the “safety zone” is “a distance from an edge portion of the rear mounting offset zone”.  As such, the full scope of the language includes embodiments which are not supported by the original disclosure (e.g. a safety zone defined based on an edge portion of a rear mounting offset zone, whereas there is no rear mounting offset zone). 
Further, the “safety zone distance” is defined as comprising “a safety zone distance defined as: a distance from an edge portion of the defined front mounting offset zone to a predetermined stop line, and/or a distance from an edge portion of the rear mounting offset zone to the predetermined stop line.”   However, the disclosure clearly does not disclose an embodiment where “a safety zone distance” is a distance from an edge portion of the defined front mounting offset zone to a predetermined stop line (e.g. the illustrated SZf of Fig. 6) and also a distance from an edge portion of the rear mounting offset zone to the predetermined stop line, i.e. the same predetermined stop line used to define SZf as is claimed. 
Claims 3-16 depend on claim 1 and likewise fail to comply with the written description requirement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durley discloses a school bus mounted radar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646